UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7658



MITCHELL ALFONSO KEY,

                                             Plaintiff - Appellant,

          versus

JIM MCCAULLEY, Jail Administrator, Richland
County Detention Center,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-93-1009-2-17-AJ)


Submitted:   March 27, 1997                 Decided:   April 3, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Mitchell Alfonso Key, Appellant Pro Se. William Henry Davidson,
II, John Thomas Lay, Jr., ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on October 11, 1995;

Appellant's notice of appeal was filed on October 18, 1996. Appel-

lant's failure to note a timely appeal or obtain an extension of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant's appeal. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2